EMPLOYMENT AGREEMENT


This Employment Agreement (this "Agreement"), dated as of October 1, 2014 (the
"Effective Date") is entered into by and between Fresh Healthy Vending
International, Inc., a Nevada corporation ("Company"), and Arthur S. Budman
("Executive"), with reference to the following:
A.            Company desires to engage Executive to be the Company's Chief
Executive Officer and Chief Financial Officer ("CEO and CFO") and Executive
desires to become the Company's CEO.
NOW, THEREFORE, in consideration of the various covenants and agreements
hereinafter set forth, the parties hereto agree as follows:
1.            Term of Employment.
1.1            Initial Term.  Company hereby employs Executive and Executive
accepts such employment for a term of one year (the "Initial Term"), commencing
as of the Effective Date and terminating on the first anniversary of the
Effective Date, unless sooner terminated or extended as hereinafter provided
(such term, as terminated or extended as hereinafter provided, being the
"Term").
1.2            Renewal Term.  Unless either Company or Executive provides
written notification to the other, not less than ninety (90) days prior to the
end of the Initial Term and each Renewal Term (as defined below) thereafter,
that Company or Executive, as the case may be, elects not to renew the Term of
this Agreement, this Agreement shall automatically be renewed for an additional
one (1) year period (a "Renewal Term"), commencing upon the expiration of the
Initial Term or the prior Renewal Term, as the case may be.  If Company elects
to not exercise any Renewal Term, Executive, in addition to the Accrued
Obligations, as defined in Paragraph 6.1, below, shall be entitled to a lump sum
payment by Company equivalent to six months of Executive's then current Base
Salary.  Except as expressly otherwise set forth herein, the terms and
conditions of this Agreement shall continue in full force and effect during any
Renewal Term.
2.            Titles and Responsibilities; Exclusivity.
2.1            Title and Responsibilities. Executive shall serve as CEO and CFO
of the Company and in the performance of such duties shall have those duties and
responsibilities customarily associated with such positions. Subject to
applicable law and direction by the Company's Board of Directors (the "Board"),
Executive shall have complete autonomy with respect to the day to day management
of the business and affairs of the Company and shall have all executive powers
and authority which are necessary to enable him to discharge his duties as CEO
and CFO of the Company and which are commonly incident to such office. 
Executive's office location shall at all times be in the San Diego Metropolitan
Area, provided that Executive may be required to travel outside such area from
time to time to the extent reasonably necessary to the performance of his duties
hereunder.  During the term hereof, Company shall not employ or otherwise retain
any other person senior to Executive, who is afforded aggregate compensation
equal to or greater than that of Executive or who is afforded executive
responsibilities equal to or greater than those of Executive.
1

--------------------------------------------------------------------------------

2.2            Exclusivity.  Executive shall in good faith and consistent with
his ability, experience and talent perform the duties set forth in this
Section 2, and shall devote such of his productive time and efforts as is
necessary to perform such duties.  For the avoidance of doubt, Executive may
devote time to personal and family investments to the extent that such
investments do not materially conflict with the discharge of his duties
hereunder.  The existence of any such material conflict shall be determined in
good faith by the Board and Executive.
3.            Compensation and Benefits.  Company shall pay and/or provide the
following compensation and benefits to Executive during the term hereof, and
Executive shall accept the same as payment in full for all services rendered by
Executive, in his capacity as an officer of Company, to or for the benefit of
Company:
3.1            Base Salary.  Executive will be paid a salary of $175,000 per
annum during the Initial Term of this Agreement (the "Base Salary").  The Base
Salary shall be subject to review from time to time (not less frequently than at
the end of each fiscal year of Company) and, as a result thereof, may be
increased (but not decreased) at the discretion of the Board.  The Base Salary
shall accrue in equal monthly installments in arrears and shall be payable in
accordance with the payroll practices of Company in effect from time to time.
3.2            Bonus and Commissions.  Executive shall be eligible to receive a
bonus each year, with the amount of such bonus to be determined in the Board's
sole discretion.  Executive shall be eligible to earn commissions on sales made
by the Company.  Executive shall be paid commissions upon the closing and
calculation of each month's sales.  Executive's commissions are not calculable,
and therefore not earned until month-end because Executive's commission rate
varies depending on sales made that month.  One hundred percent (100%) of the
commission on each sale will be deemed earned and payable upon the end of the
month in which the franchisee pays an initial or subsequent deposit cumulatively
equal to at least 40% of the amount owed by such franchisee.  Executive's
eligibility for, and applicable rates of these commissions are as follows:



1. If the Company sells between 50 and 60 machines during a month, the
commission per machine will be $50.00.

2. If the Company sells between 61 and 70 machines during a month, the
commission per machine will be $60.00.

3. If the Company sells between 71 and 80 machines during a month, the
commission per machine will be $75.00.

4. If the Company sells between 81 and 90 machines during a month, the
commission per machine will be $90.00.

5. If the Company sells 91 or more machines during a month, the commission per
machine will be $110.00.

6. Any machine(s) that Executive sells on his own shall receive a commission of
$400.00 per machine.



2

--------------------------------------------------------------------------------

3.3            Fringe Benefits.
(a)            Executive shall be entitled to participate in all of Company's
incentive and benefit plans and arrangements, including, without limitation, all
employee incentive and benefit plans or arrangements made available in the
future by Company to its senior executives, subject to and on a basis consistent
with the terms, conditions and overall administration of such plans and
arrangements, but on a basis no less favorable than that afforded to any other
director, officer or employee of Company.  Company shall also provide to
Executive at Company's expense all health, major medical, hospitalization and
disability insurance provided to other senior executives of Company.
(b)            Company shall promptly reimburse Executive for all out-of-pocket
expenses actually incurred by him in connection with the performance of his
duties hereunder, subject to Executive's furnishing Company with evidence in the
form of receipts satisfactory to Company substantiating the claimed expenditures
(such expenses being commensurate with the office and executive position of
Executive hereunder, and including first class hotel and private jet travel
domestically and first class hotel and travel arrangements internationally). 
Executive's right to be reimbursed for expenses incurred prior to the
termination of this Agreement shall survive termination of this Agreement.
(c)            Executive shall be entitled to the number of paid vacation days
in each calendar year determined by the Board from time to time, but not less
than 30 calendar days in any calendar year.  Executive shall also be entitled to
be paid for all US Federal holidays.    Any unused vacation days may be carried
forward and upon the termination of his employment hereunder, Executive shall be
paid the balance of his accrued but unused vacation time.
(d)            The Company shall grant Executive 250,000 shares of the Company's
common stock (the "Grant Shares") to vest ratably over the period of the Initial
Term (the "Vesting Period").  The Grant Shares are unregistered securities and
will bear all applicable restrictive legends as required by federal and state
securities laws.  If Executive ceases to be employed by the Company for any
reason other than a termination by the Company for Cause (as defined below),
Executive shall be entitled to retain the number of Grant Shares that have
vested as of the termination, plus the number of Grant Shares that will vest
within the six-month period immediately subsequent to the termination date.  The
first vesting period for the shares will commence on October 15, 2014.  The form
of the grant shall be provided to the Company by the Executive.
(e)            All compensation payable to Executive hereunder shall be subject
to such deductions as Company is from time to time required to make pursuant to
law, governmental regulation or order.
4.            Representations and Warranties.  Executive represents and warrants
to Company that (a) Executive is under no contractual or other restriction or
obligation which is inconsistent with the execution of this Agreement, the
performance of his duties hereunder, or the other rights of Company hereunder
and (b) Executive is under no physical or mental disability that would hinder
the performance of his duties under this Agreement.  Company represents and
warrants to Executive that (a) the execution and delivery of this Agreement by
Company and the performance of its obligations hereunder have been duly
authorized by Company and no further action on Company's part is necessary to
authorize this Agreement and the performance of such obligations, and (b) this
Agreement constitutes the valid and binding obligation of Company, enforceable
by Executive against Company strictly in accordance with its terms (subject to
laws in effect with respect to creditors' rights generally and applicable
principles relating to equitable remedies).
3

--------------------------------------------------------------------------------

5.            Indemnification.
5.1            D&O Insurance.  Company shall, at its cost, provide insurance
coverage to Executive with respect to (i) director's and officer's liability,
(ii) errors and omissions and (iii) general liability.
5.2            Indemnification.  Company shall indemnify Executive and hold him
harmless from and against any and all costs, expenses, losses, claims, damages,
obligations or liabilities (including actual attorneys fees and expenses)
arising out of or relating to any acts, or omissions to act, made by Executive
on behalf of or in the course of performing services for Company to the full
extent permitted by applicable law.  To the extent a change in applicable law
permits greater indemnification than is now afforded, it is the intent of the
parties hereto that Executive shall enjoy the greater benefits so afforded by
such change.  If any claim, action, suit or proceeding is brought, or claim
relating thereto is made, against Executive with respect to which indemnity may
be sought against Company pursuant to this section, Executive shall notify
Company in writing thereof, and Company shall have the right to participate in,
and to the extent that it shall wish, in its discretion, assume and control the
defense thereof, with counsel satisfactory to Executive.
5.3            Rights Not Exclusive.  The foregoing rights conferred upon
Executive shall not be exclusive of any other right which Executive may have or
hereafter acquire under any statute or otherwise, and such provisions shall
survive the termination or expiration of this Agreement for any reason
whatsoever.

6. Termination.

6.1            Death or Total Disability of Executive.  If Executive dies,
Executive's employment hereunder shall automatically terminate.  If Executive
becomes totally disabled during the term of this Agreement, this Agreement may
be terminated at the option of Company.  For these purposes Executive shall be
deemed totally disabled if Executive becomes physically or mentally
incapacitated or disabled or otherwise unable to discharge Executive's duties
hereunder for a period of one hundred twenty (120) consecutive calendar days or
for one hundred fifty (150) calendar days (whether or not consecutive) in any
one hundred eighty (180) calendar day period.   If the Term is terminated by
Executive's death or disability, the Company shall promptly pay or provide to
the Executive or his Estate, (i) the Executive's earned but unpaid Base Salary
accrued through such date of termination, (ii) accrued but unpaid vacation time
through such date of termination, (iii) any Bonus and Commissions required to be
paid to the Executive pursuant to this Agreement to the extent not previously
paid, (iv) reimbursement of any business expenses incurred by the Executive
prior to the date of termination, and (v) any vested benefits and other amounts
due to the Executive through the date of termination under any plan, program,
policy of, or other agreement with, the Company (subsections (i) to (v), above,
are referred to together as the "Accrued Obligations").  Prior to termination of
this Agreement as a result of disability, and notwithstanding any failure or
inability of Executive to render services hereunder, Company shall continue to
pay and/or provide to Executive the compensation and benefits specified in
Section 3 hereof.  Furthermore, in the event that this Agreement automatically
terminates as a result of the death of Executive, or in the event that this
Agreement is terminated by Company as a result of the total disability of
Executive, Company shall, in addition to payment of the Accrued Obligations,
continue to pay Executive (or, in the event of Executive's death, Executive's
estate, heirs or personal representative), when otherwise due, for a period of
six months thereafter Executive's Base Salary and any bonus specified in this
Agreement and Company shall continue to pay Executive's, and his family's,
health benefits for such six month period.
4

--------------------------------------------------------------------------------

6.2            Termination by Company for Cause.  Except as set forth in
Section 6.1, Company may terminate this Agreement only for Cause, which shall be
limited to any one of the following:
(a)            Executive's material breach of any of the terms and conditions of
this Agreement, provided that termination of Executive's employment pursuant to
this subsection 6.2(a) shall not constitute valid termination for cause unless
Executive shall have first received written notice from the Board stating with
specificity the nature of such material breach and affording Executive at least
thirty (30) days to cure the material breach alleged; provided, however, that if
such act or omission cannot reasonably be cured within such thirty (30) day
period, Executive shall be afforded all time reasonably necessary to cure the
act or omission as long as he commences the cure within such thirty (30) day
period and prosecutes the cure with reasonable diligence thereafter;
(b)            Executive's conviction by, or entry of a plea of guilty or nolo
contendere in, a court of competent and final jurisdiction for any felony which
would materially and adversely interfere with Executive's ability to perform his
services under this Agreement;
(c)            Executive's continuing repeated willful failure or refusal to
perform his duties hereunder, provided that termination of pursuant to this
subsection 6.2(c) shall not constitute valid termination for cause unless
Executive shall have first received written notice from the Board stating with
specificity the nature of such failure or refusal and affording Executive at
least thirty (30) days to correct the act or omission complained of; provided,
however, that if such act or omission cannot reasonably be cured within such
thirty (30) day period, Executive shall be afforded all time reasonably
necessary to cure the act or omission as long as he commences the cure within
such thirty (30) day period and prosecutes the cure with reasonable diligence
thereafter; or
In no event whatsoever shall Company's failure to meet any business or financial
projections be grounds for Company's termination of this Agreement.  Upon
termination of this Agreement by Company for Cause, Executive shall only be
entitled to receive the Accrued Obligations.  Should Company terminate this
Agreement without Cause, Executive shall be entitled to the Accrued Obligations
and the Severance Payment (as defined below).
6.3            Termination by Executive for Good Reason.  Executive's employment
may be terminated by Executive for Good Reason.  For purposes of this Agreement,
"Good Reason" shall mean the occurrence of any one or more of the following
events without Executive's prior written consent, unless Company fully cures the
circumstances constituting Good Reason (provided such circumstances are capable
of cure) within thirty (30) business days of receipt of written notice of such
circumstances by Company from Executive:
(a)            A material reduction in Executive's titles, duties, authority and
responsibilities, or the assignment to Executive of any duties materially
inconsistent with Executive's position, authority, duties or responsibilities
without the written consent of Executive; or
5

--------------------------------------------------------------------------------

(b)            Company's reduction of Executive's annual base salary, bonus
opportunity or other such compensation, each as in effect on the date hereof or
as the same may be increased from time to time; or
(c)            Company's failure to cure a material breach of its obligations
under the Agreement within thirty (30) days after written notice is delivered to
the Board by Executive which specifically identifies the manner in which
Executive believes that Company has breached its obligations under the
Agreement; or
(d)            The relocation of Company's headquarters to a location more than
thirty-five (35) miles from Company's current headquarters in San Diego,
California; or
(e)            The cessation of business by Company, or its complete liquidation
and winding up, or the sale of all or substantially all of Company's assets to a
person unaffiliated with Company, in either case without Executive's prior
written consent, which consent may be given or withheld by Executive in his sole
and arbitrary discretion; or
Upon any termination of this Agreement for any reason other than Cause, as
defined in Section 6.2 (the "Termination Date"), Executive shall not be required
to render or to provide any further services pursuant to this Agreement and, in
addition to the Accrued Obligations, Executive shall be entitled to receive in
one lump sum payment, within fifteen (15) days following notice of such
termination, a payment equal to the sum of the amounts of all of salary,
bonuses, commissions and other benefits otherwise payable to Executive pursuant
to this Agreement up to the Termination Date, plus a period of six months
(collectively referred to as the "Severance Payment").  Such Severance Payment
shall be in addition to, and not in lieu of, any other damages to which
Executive may otherwise be entitled.
6.4            No Mitigation.  Executive shall have no duty or obligation to
mitigate damages hereunder, and if Executive does choose to accept employment
elsewhere after any breach or improper termination of this Agreement by Company,
then any income and other employment benefits received by Executive by virtue of
his employment by, or rendition of services for or on behalf of, any person or
entity other than Company after such breach or improper termination shall not
reduce Company's obligation to make payments and afford benefits hereunder.
6.5            No Offset.  Company shall have no right to offset against any
payments or other benefits due to Executive under this Agreement the amount of
any claims it may have against Executive by reason of any breach or alleged
breach of this Agreement by Executive; provided, however, that Company shall
have the right to offset any amounts due Company from Executive pursuant to any
judgment (after exhaustion of all appeals) rendered by a court of competent
jurisdiction in connection with any breach or alleged breach of this Agreement
by Executive.
6.6            General Relationship.  Executive shall be considered an employee
of Company within the meaning of all federal, state and local laws and
regulations including, but not limited to, laws and regulations governing
unemployment insurance, workers' compensation, industrial accident, labor and
taxes.
6

--------------------------------------------------------------------------------



7.            Miscellaneous.
7.1            Entire Agreement.  This Agreement and any agreements or documents
that may be required to evidence the grant to Executive of the Grant Shares set
forth the entire understanding of the parties with respect to the subject matter
hereof, supersedes all existing agreements between them concerning such subject
matter, and may be modified only by a written instrument duly executed by each
party.
7.2            No Assignment.  This Agreement may not be assigned by Company or
Executive without the prior written consent of the other (which consent may be
granted or withheld by such party in its sole and absolute discretion), and any
attempt to assign rights and duties without such written consent shall be null
and void and of no force and effect.  Subject to the preceding sentence, this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns.
7.3            Survival.  The covenants, agreements, representations and
warranties contained in or made pursuant to this Agreement shall survive
Executive's termination of employment, irrespective of any investigation made by
or on behalf of any party.
7.4            Third Party Beneficiaries.  This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person not a
party to this Agreement.
7.5            Waiver.  The failure of either party hereto at any time to
enforce performance by the other party of any provision of this Agreement shall
in no way affect such party's rights thereafter to enforce the same, nor shall
the waiver by either party of any breach of any provision hereof be deemed to be
a waiver by such party of any other breach of the same or any other provision
hereof.
7.6            Section Headings.  The headings of the several sections in this
Agreement are inserted solely for the convenience of the parties and are not a
part of and are not intended to govern, limit or aid in the construction of any
term or provision hereof.
7.7            Notices.  All notices and other communications required or
permitted under this Agreement shall be in writing, served personally on,
telecopied, sent by courier or other express private mail service, or mailed by
certified, registered or express United States mail postage prepaid, and shall
be deemed given upon receipt if delivered personally, telecopied, or sent by
courier or other express private mail service, or if mailed when actually
received as shown on the return receipt.  Notices shall be addressed as follows:



(i) If to Company, to:

Fresh Healthy Vending International, Inc.
9605 Scranton Road, Suite 801
San Diego, California 92121
Attention:  Chairman of the Board



(ii) If to Executive, to:

Arthur Budman
Fresh Healthy Vending International, Inc.
9605 Scranton Road, Suite 801
San Diego, California 92121


7

--------------------------------------------------------------------------------

Either party may change its address for purposes of this Section by giving to
the other, in the manner provided herein, a written notice of such change.
7.8            Severability.  All sections, clauses and covenants contained in
this Agreement are severable, and in the event any of them shall be held to be
invalid by any court, this Agreement shall be interpreted as if such invalid
sections, clauses or covenants were not contained herein.
7.9            Applicable Law.  This Agreement is made with reference to the
laws of the State of California, shall be governed by and construed in
accordance therewith, and any court action brought under or arising out of this
Agreement shall be brought in any competent court within the County of San
Diego, California, or such other courts in the State of California wherein the
principal place of business of Company is located.
7.10            Attorneys' Fees.  If any legal action, arbitration or other
proceeding is brought for the enforcement of this Agreement, or because of any
alleged dispute, breach, default or misrepresentation in connection with this
Agreement, the successful or prevailing party shall be entitled to recover
reasonable attorneys' fees and other costs it incurred in that action or
proceeding, in addition to any other relief to which it may be entitled.
7.11            Gender.  Where the context so requires, the use of the masculine
gender shall include the feminine and/or neuter genders and the singular shall
include the plural, and vice versa, and the word "person" shall include any
corporation, firm, partnership or other form of association.
7.12            Counterparts Facsimile Signature.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same Agreement.  This
Agreement may be executed by facsimile signature, any which such facsimile
signature shall be deemed to be an original signature for all purposes hereof.
[Remainder of this page intentionally left blank; signature page follows]


8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date set forth above.
 
COMPANY
 
 
 
FRESH HEALTHY VENDING, INC., a Nevada corporation
 
 
 
 
 
 
 
 
 
By:  /s/Nicholas Yates
 
Nicholas Yates, Chairman of the Board
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
/s/ Arthur Budman  
 
    Arthur Budman

 
9